Citation Nr: 0721110	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-09 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a bilateral knee 
condition.  

2.  Entitlement to service connection for a claimed bilateral 
knee condition.  




REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1972 to March 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the RO.  

In his October 2005 Notice of Disagreement (NOD), the veteran 
also expressed initial disagreement with the RO decision 
regarding the issues of service connection for a claimed back 
condition, heart condition and hypertension.   However, in 
his March 2006 Substantive Appeal, the veteran indicated that 
he only wished to appeal the RO decision concerning the 
claimed bilateral knee condition.  Thus, the issues of 
service connection for a claimed back condition, heart 
condition, and hypertension are not presently before the 
Board on appeal.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in January 2007.  

The claim of service connection for a bilateral knee 
condition was the subject of a previous RO decision in May 
1989.  The Board has a legal duty to address the "new and 
material evidence" requirement under 38 C.F.R. § 3.156(a) 
regardless of the actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  

The now reopened claim of service connection for a bilateral 
knee condition is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDING OF FACT

The additional evidence presented since a May 1989 decision 
of the RO is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim of 
service connection for a bilateral knee disorder.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for a claimed bilateral knee 
condition.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156(a) (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

Given that the action taken herein below is favorable to the 
veteran, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

In this case, the veteran's original claim of service 
connection for a bilateral knee condition was denied in a 
decision of the RO in May 1989.  The veteran applied to 
reopen his claim in October 2004.  

Thus, the May 1989 decision is final under 38 U.S.C.A. 
§ 7104(a).  The Board must first ascertain in this case 
whether new and material evidence has been received to reopen 
the claim.  

Since the May 1989 decision, the veteran has submitted 
treatment records dated September 2000 to February 2005 from 
the VA medical facility.  

The veteran also offered testimony at his January 2007 Board 
hearing.  He testified that he first experienced knee 
problems in service and had ongoing knee problems since 
service.  He rated the intensity of his knee pain as a 6 on a 
scale of 1-10.  

In this regard, the Board notes that while not competent to 
render a diagnosis or opinion as to medical causation, the 
veteran is certainly competent to testify as to symptoms 
capable of lay observation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

This new evidence of record raises a reasonable possibility 
of substantiating the veteran's claim of service connection.    

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for a bilateral knee condition.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a bilateral knee condition, 
the appeal to this extent is allowed, subject to further 
action as discussed hereinbelow.  



REMAND

Having reopened the claim of service connection for a claimed 
bilateral knee condition, the Board finds that additional 
development is necessary with respect to that claim.  

During service, the veteran was seen for complaints of pain 
and soreness in the knees on multiple occasions, including 
August 1972, November 1972, September 1974, February 1975, 
June 1975 and July 1975.  

Despite his in-service symptomatology and noted post service 
complaints of continued pain, the veteran has not received a 
VA examination to date to ascertain the nature, extent, and 
etiology of his claimed bilateral knee condition.  In this 
regard, the Board notes McLendon v. Nicholson, 20 Vet. App. 
79 (2006), in which the United States Court of Appeals for 
Veterans Claims (Court) addressed the four elements that must 
be considered in determining whether a VA medical examination 
must be provided as required by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  

The Board is aware that the veteran was scheduled for an 
examination in some time in early 2005.  The record indicates 
that the veteran had hernia surgery that prevented him from 
appearing for the scheduled examination and the examination 
was rescheduled for April 2005.  

The veteran failed to report for the rescheduled examination 
and there is no indication from the record of a reason for 
this failure to report.  However, during his January 2007 
Board hearing, the veteran testified that he was still 
recovering from his hernia surgery and as a result was unable 
to report for the re-scheduled examination.  

Thus, it is the judgment of the Board that the veteran should 
be scheduled for a new examination to determine the etiology 
of the claimed bilateral knee condition as required under 
38 U.S.C.A. § 5103A(d).  The Board reminds the veteran; 
however, that the duty to assist is not always a one-way 
street.  A veteran seeking help cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining putative 
evidence.  See Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991).  

Accordingly, if the veteran's fails to cooperate with the 
VA's efforts to assist him by failing to report for the new 
examination without explanation, no further effort will be 
expended to assist him in this regard and his claim will be 
evaluated on the evidence of record.  See 38 C.F.R. § 3.655 
(2006).  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed 
bilateral knee condition since service.  
Based on the response, the RO should 
undertake all indicated action to obtain 
copies of all clinical records from any 
previously un-identified treatment 
source.  The veteran should also be 
informed that he can submit evidence to 
support his claim.  

2.  The veteran should be afforded a VA 
examination to determine the nature, 
extent and likely etiology of the claimed 
bilateral knee condition.  The veteran's 
claims file must be made available to the 
examiner for review in conjunction with 
the evaluation.  All studies deemed 
necessary should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the veteran has current bilateral knee 
disability that at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) had its clinical onset during 
his period of active service.  A complete 
rationale must be given for all opinions 
and conclusions expressed in a 
typewritten report.  

3.  After completion of the above 
development, the veteran's claim of 
service connection for a claimed 
bilateral knee condition should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


